Name: Commission Regulation (EEC) No 499/85 of 27 February 1985 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60/22 Official Journal of the European Communities 28 . 2. 85 COMMISSION REGULATION (EEC) No 499/85 of 27 February 1985 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1 784/84 (3), as last amended by Regulation (EEC) No 195/85 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1784/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . 0 OJ No L 90 , 1 . 4 . 1984, p. 35 . (3) OJ No L 167, 27 . 6 . 1984, p. 27 . 4) OJ No L 23, 26 . 1 . 1985, p. 9 . 28 . 2. 85 Official Journal of the European Communities No L 60/23 ANNEX to the Commission Regulation of 27 February 1985 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 49 from 4 to 10 March 1985 Week No 50 from 1 1 to 17 March 1985 Week No 51 from 18 to 24 March 1985 Week No 52 from 25 to 31 March 1985 01.04 B 94,940 (') 95,410 (') 95,880 (') 95,880 (') 02.01 A IV a) 1 202,000 (2) 203,000 (2) 204,000 (2) 204,000 (2) 2 141,400 (2) 142,100 (2) 142,800 (2) 142,800 (2) 3 222,200 (2) 223,300 (2) 224,400 (2) 224,400 (2) 4 262,600 (2) 263,900 (2) 265,200 (2) 265,200 (2) 5 aa) 262,600 (2) 263,900 (2) 265,200 (2) 265,200 (2) bb) 367,640 (2) 369,460 (2) 371,280 (2) 371,280 (2) 02.06 C II a) 1 262,600 (3) 263,900 0 265,200 (3) 265,200 (3) 2 367,640 (3) 369,460 (3) 371,280 (3) 371,280 (3) (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regula ­ tion (EEC) No 19/82.